OPINION — AG — ** HOT WATER SUPPLY HEATERS — INSPECTION — LEASE AGREEMENT ** (1) 40 O.S. 141.2 [40-141.2](A)(12) IS A REMEDIAL STATUTE AND THEREFORE THE PHRASE " . . . OPERATED BY THE STATE OF OKLAHOMA OR ITS AGENCIES, COUNTIES, MUNICIPALITIES OF SCHOOL DISTRICTS ", SHOULD BE GIVEN A LIBERAL CONSTRUCTION TO INCLUDE NOT ONLY THOSE PREMISES WHEREIN THE STATE OF OKLAHOMA OR ITS AGENCIES, COUNTIES, MUNICIPALITIES OR SCHOOL DISTRICTS MAINTAINS OR MANAGE THE FACILITY OR INSTALLATIONS, BUT ALSO TO INCLUDE THOSE FACILITIES OR INSTALLATIONS WHEREIN THE GOVERNMENTAL ACTIVITY IS OCCURRING. (2) 40 O.S. 141.2 [40-141.2](A)(12) OF THE BOILER AND PRESSURE VESSEL SAFETY ACT, THE COMMISSIONER OF LABOR SHALL MAKE ROUTINE INSPECTION OF EXISTING HOT WATER SUPPLY HEATERS IN FACILITIES OR INSTALLATION OWNED OR OPERATED BY THE STATE OF OKLAHOMA, OR ITS AGENCIES, COUNTIES, MUNICIPALITIES OR SCHOOL DISTRICTS, IRRESPECTIVE OF ANY LEASE AGREEMENTS WHICH MAY BE CONTRARY TO THIS STATUTORY MANDATE. (HOT WATER HEATER, INSPECTION, STATUTORY DUTY, OWNED OR OPERATED BY THE STATE, LEASE AGREEMENTS, PUBLIC HEALTH, BOILER AND PRESSURE VESSEL SAFETY ACT) CITE: 40 O.S. 141.2 [40-141.2](A)(12) (PATRICIA REDD DEMPS)